  Case 12-20834      Doc 414     Filed 03/26/19 Entered 03/26/19 16:46:55          Desc Main
                                  Document     Page 1 of 12


Michael Schaper
Megan K. Bannigan
Debevoise & Plimpton LLP
919 3rd Ave.
New York, NY 10022
Admitted Pro Hac Vice
Telephone: (212) 909-6000
Fascimile: (212) 909-6836

James R. Belcher
Wyoming Bar # 5-2556
Crowley Fleck PLLP
111 West 2nd Street Suite 220
Casper, Wyoming 82601
Telephone: (307) 265-2279
Facsimile: (307) 265-2307

Attorneys for Creditors Learning Annex
Holdings, LLC, Learning Annex, LLC,
and Learning Annex L.P.

                         UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF WYOMING
---------------------------------------------------------------x
                                                          :
In re                                                     :
                                                          :
        RICH GLOBAL, LLC                                  :      Case No. 12-20834 (PJM)
                                                          :
                                 Debtor.                  :
---------------------------------------------------------------x

 CREDITORS LEARNING ANNEX HOLDINGS, LLC, LEARNING ANNEX, LLC
  AND LEARNING ANNEX L.P.’S LIST OF EXHIBITS AND WITNESSES FOR
              APRIL 2, 2019 EVIDENTIARY HEARING

       Pursuant to Federal Rule of Bankruptcy Procedure 9014 and Local Rule 9070-1,

Creditors Learning Annex Holdings, LLC, Learning Annex, LLC and Learning Annex L.P.

(collectively “Learning Annex”) hereby submit the following list of exhibits (the “Exhibit List”)

identifying documents Learning Annex anticipates offering, or that it may offer if the need
  Case 12-20834       Doc 414     Filed 03/26/19 Entered 03/26/19 16:46:55           Desc Main
                                   Document     Page 2 of 12


 arises, and the following list of witnesses (the “Witness List”) identifying individuals Learning

 Annex anticipates calling, or who it may call if the need arises, to present testimony at

 evidentiary hearing scheduled for April 2, 2019 (the “Evidentiary Hearing”) relating to Tracy L.

 Zubrod’s (the “Trustee”) Motion to Approve Settlement of Disputes between the Trustee and

 Robert Kiyosaki, Kim Kiyosaki, Pele-Kala Corporation, Cashflow Technologies, Inc., BI

 Capital, LLC, and Rich Dad Operating Company, LLC, filed on January 8, 2019 (Dkt. No. 336).

 Learning Annex reserves the right to supplement this Exhibit List and Witness List or to modify

 them as needed to address rulings by the Court and evidence presented at the Evidentiary

 Hearing. Learning Annex also reserves its right to use any document included on the exhibit

 lists submitted by any other party to be heard at the Evidentiary Hearing, including (but not

 limited to) any document included in the exhibit list submitted by the Trustee. This Exhibit List

 does not include documents or other evidence that may be used solely for the purpose of

 impeachment or rebuttal. Learning Annex also reserves its right to seek testimony from any

 witness included on the witness lists submitted by any other party to be heard at the Evidentiary

 Hearing, including (but not limited to) any witness included in the witness list submitted by the

 Trustee.

                                 LEARNING ANNEX EXHIBIT LIST

EXHIBIT                                  DESCRIPTION                                     SUBJECT TO
                                                                                         PROTECTIVE
                                                                                         ORDER
  A         Term Sheet of Burford Capital LLC, February 15, 2019                         No
            Expert Report of Kotzin Valuation Partners, and schedules, exhibits, and     Yes
  B
            appendices thereto, dated March 30, 2018
            Expert Report of Cordes & Company, and schedules, exhibits and               Yes
  C
            appendices thereto, dated March 30, 2018
            Expert Rebuttal Report of Kotzin Valuation Partners, and exhibits thereto,   Yes
  D
            dated June 15, 2018



                                                 2
  Case 12-20834     Doc 414     Filed 03/26/19 Entered 03/26/19 16:46:55          Desc Main
                                 Document     Page 3 of 12



EXHIBIT                                DESCRIPTION                                      SUBJECT TO
                                                                                        PROTECTIVE
                                                                                        ORDER
          Expert Rebuttal Report of Cordes & Company, and exhibits thereto, dated       Yes
  E
          June 15, 2018
          U.S. Securities and Exchange Commission Form 10-K of Legacy Education         No
   F      Alliance, Inc., for the fiscal year ended December 31, 2015, dated March
          28, 2016
          U.S. Securities and Exchange Commission Form 10-K of Legacy Education         No
  G       Alliance, Inc., for the fiscal year ended December 31, 2017, dated April 2,
          2018
          U.S. Securities and Exchange Commission Form 8-K of Tigrent Inc., dated       No
  H
          May 26, 2010
          Spencer Fane LLP’s Eighth Application for Interim Compensation and         No
   I      Reimbursement of Expenses in In re Rich Global and exhibits thereto, dated
          June 6, 2018
   J      Tweet of Robert T. Kiyosaki, dated January 15, 2019                           No
  K       Tweet of Robert T. Kiyosaki, dated February 14, 2019                          No
  L       Tweet of Robert T. Kioysaki, dated February 26, 2019                          No
          Video Clip of Interview with Robert Kioysaki from Entrepreneur.com,           No
  M       Downloaded March 16, 2019—“So while some financial experts are saying
          get out of debt, I am saying learn how to use debt.”
          Video Clip of Interview with Robert Kioysaki from Entrepreneur.com,           No
  N
          Downloaded March 16, 2019—“Debt and taxes make the rich richer.”
          Video Clip of Interview with Robert Kioysaki from Entrepreneur.com,           No
  O       Downloaded March 16, 2019—“Get out of debt is an obsolete idea. You
          should learn how to get into debt.”
          Video of full Interview with Robert Kioysaki from Entrepreneur.com,           No
   P
          Downloaded March 16, 2019
          Chapter 7 Closed Cases and Total Receipts by State January 1, 2009 –          No
  Q
          December 31, 2009, Justice.gov (last accessed March 25, 2019)
          AIRA Webinar, Business Valuation, Solvency Opinion, Bankruptcy                No
  R
          Considerations, and Daubert, dated October 26, 2010
          Chapter 7 Asset Cases Closed Calendar Year 2017, Justice.gov (last            No
   S
          accessed March 25, 2019)
          Garrett Sutton, Own Your Own Corporation, Chapter 6: “How a Charging          No
  T
          Order Works to Your Advantage” (2001)




                                               3
  Case 12-20834     Doc 414     Filed 03/26/19 Entered 03/26/19 16:46:55            Desc Main
                                 Document     Page 4 of 12



EXHIBIT                                DESCRIPTION                                     SUBJECT TO
                                                                                       PROTECTIVE
                                                                                       ORDER
          “Meet the Rich Dad Advisors,” Richdad.com (last accessed March 20,           No
  U
          2019)
          Garret Sutton, “Asset Protection for Gold, Silver And Precious Metals,”      No
  V
          Corporatedirect.com, dated January 8, 2015
          PageSix.com Staff, “Rich ‘Dad,’ bankruptcy Dad,” Pagesix.com (October        No
  W
          10, 2012)
          Interest Rates and Fees, Federal Student Aid, U.S. Department of             No
  X
          Education, Studentaid.ed.gov, (last accessed March 20, 2019)
          Robert Kiyosaki testimonial for Garrett Sutton, Sutlaw.com, dated June 10,   No
  Y
          2014
  Z       Proofs of Claim of Learning Annex, dated December 28, 2018                   No
  AA      Proof of Claim of Rich Global, LLC, dated December 28, 2012                  No
          Learning Annex Holdings, LLC, Learning Annex, LLC, and Learning              No
  BB      Annex, L.P. v. Rich Global, LLC and Cashflow Technologies, Inc.,
          Judgment, dated August 25, 2011
          Learning Annex Holdings, LLC, Learning Annex, LLC, and Learning              No
  CC      Annex, L.P. v. Rich Global, LLC and Cashflow Technologies, Inc.,
          Judgment, dated July 17, 2012
          Plaintiffs’ Second Request for Production of Documents and Things to the     No
  DD
          Rich Dad Defendants, dated March 31, 2010
          Order Scheduling Settlement Conference in Learning Annex Holdings, LLC       No
  EE
          v. Whitney Education Group, Inc., dated March 16, 2010
          Trustee’s Motion to Approve Settlement Pursuant to Rule 9019 F.R.B.P.        No
  FF      and Notice Pursuant to Local Bankruptcy Rule 2002 in In re: Rich Global,
          LLC,, dated November 1, 2012
          Special Verdict Form in Learning Annex Holdings, LLC and Learning            No
  GG      Annex, LLC v. Rich Global, LLC and Cashflow Technologies, Inc., dated
          June 8, 2012
          Objection of Learning Annex Holdings, LLC, Learning Annex, LLC and           No
          Learning Annex L.P. to Trustee’s Motion to Approve Settlement
  HH
          Agreement with Robert and Kim Kiyosaki with Exhibits K-O, dated
          November 25, 2012
          Minutes of Proceeding in In re: Rich Global, LLC, dated December 11,         No
  II
          2012




                                               4
  Case 12-20834     Doc 414     Filed 03/26/19 Entered 03/26/19 16:46:55          Desc Main
                                 Document     Page 5 of 12



EXHIBIT                               DESCRIPTION                                    SUBJECT TO
                                                                                     PROTECTIVE
                                                                                     ORDER
          Rich Dad Events, “Free Real Estate Workshop Coming to: Tarrytown,          No
  JJ      White Plains & Yonkers March 28 – 30, 2019,” Richdadfreeseminar.com
          (last accessed March 23, 2019)
  KK      Affidavit of Michael R. Sullivan, dated October 14, 2011                   Yes
          Condensed Transcript of Videotaped Deposition of Sharon Lechter, dated     Yes
  LL
          May 6, 2008
          Limited Liability Company Agreement of Rich Dad Education, LLC             Yes
  MM      between Rich Global, LLC and Whitney Information Network, Inc.,
          effective July 18, 2006
          Administrative Services Agreement between Whitney Education Group,         Yes
  NN
          Inc. and Rich Dad Education, effective July 18, 2006
          Rich Dad Operating Company, LLC Licensing Agreement between Rich           Yes
  OO
          Dad Operating Company, LLC, and Tigrent Inc., effective March 16, 2010
          License Agreement between Rich Global, LLC and Rich Dad Education,         Yes
  PP
          LLC
          Termination of Rich Dad Operating Company License and Debt Conversion Yes
  QQ
          Agreement, effective September 1, 2013
  RR      Emails from May 2015 re: Learning Annex v. Whitney Education et al.        Yes
          Mark-Up of Rich Dad Operating Company Tigrent Inc. Summary                 Yes
  SS
          Document, dated January 8, 2010
          Letter from James E. May to Charles W. Lotzar Re: Rich Dad Education,      Yes
  TT
          LLC/Deferral of Licensing Fees, dated February 16, 2010
          Letter from James E. May to Steven C. Barre, Robert T. Kiyosaki, Michael   Yes
  UU      R. Sullivan and Charles W. Lotzar and exhibits thereto, dated March 16,
          2010
          Rich Dad Education, LLC Settlement Agreement and Release, effective        Yes
  VV
          March 16, 2010
 WW       Intentionally Left Blank                                                   ILB
          Rich Dad Operating Company, LLC Credit Agreement between Rich Dad      Yes
  XX
          Operating Company, LLC, and Rich Global, LLC, effective March 25, 2011
          Cashflow Technologies Inc. – BI Capital, LLC Licensing and Management      Yes
  YY
          Agreement, dated effective 29, 2006
          BI Capital, LLC – Rich Global, LLC Licensing and Management                Yes
  ZZ
          Agreement, effective April 20, 2007



                                              5
  Case 12-20834     Doc 414      Filed 03/26/19 Entered 03/26/19 16:46:55           Desc Main
                                  Document     Page 6 of 12



EXHIBIT                                DESCRIPTION                                      SUBJECT TO
                                                                                        PROTECTIVE
                                                                                        ORDER
          Minutes of Cashflow Technologies, Inc. Special Meeting of the                 Yes
 AAA      Shareholders in Lieu of the Annual Meeting of the Shareholders, effective
          July 23, 2007
 BBB      Lotzar Advice, dated October 11, 2017                                         Yes
 CCC      Lotzar Advice—Edited, dated October 11, 2017                                  Yes
          Cashflow Technologies, Inc. – BI Capital, LLC Restated Licensing and          Yes
 DDD      Management Agreement, effective January 1, 2008

          Assignment of BI Capital, LLC – Rich Global, LLC Licensing and                Yes
 EEE
          Management Agreement, effective December 24, 2008
          Cashflow Technologies, Inc. and Rich Global, LLC Licensing Agreement,         Yes
  FFF
          dated effective 1, 2009
          Rich Dad Operating Company, LLC and Rich Global, LLC Management               Yes
 GGG
          Agreement, effective January 1, 2009
          Plaintiff’s Objections and Answers to Defendant Rich Dad Operating            Yes
 HHH      Company, LLC’s Second Set of Non-Uniform Interrogatories, dated June
          19, 2017
          Motion to Approve Settlement of Disputes Between the Trustee and Robert       No
          Kiyosaki, Kim Kiyosaki, Pele-Kala Corporation, Cashflow Technologies,
  III
          Inc., BI Capital, LLC, and Rich Dad Operating Company, LLC, dated
          January 8, 2019
          Unsealed Copy of Objection of Learning Annex Holdings, LLC, Learning          Yes
          Annex, LLC and Learning Annex L.P. to Trustee’s Motion to Approve
  JJJ     Settlement of Disputes between the Trustee and Robert Kiyosaki, Kim
          Kiyosaki, Pele-Kala Corporation, Cashflow Technologies, Inc., BI Capital,
          LLC, and Rich Dad Operation Company, LLC, dated February 15, 2019
 KKK      Intentionally Left Blank                                                      ILB
          Plaintiff’s Corrected Response to Defendants’ Statement of Facts in Support No
 LLL      of Defendants’ Motion for Partial Summary Judgment Re: Alter Ego
          Claims, dated September 10, 2018
          Plaintiff’s Corrected Response to Defendants’ Statement of Facts in Support No
 MMM      of Defendants’ Motion for Partial Summary Judgment Re: Fraudulent
          Transfer Claims, September 10, 2018
          Reply to Learning Annex’s Objection to Motion to Approve Settlement,          No
 NNN
          dated March 11, 2019
          United States Patent and Trademark Office, “rich dad infinite return” (last   No
 OOO
          accessed March 24, 2019)

                                                6
  Case 12-20834     Doc 414    Filed 03/26/19 Entered 03/26/19 16:46:55           Desc Main
                                Document     Page 7 of 12



EXHIBIT                               DESCRIPTION                                    SUBJECT TO
                                                                                     PROTECTIVE
                                                                                     ORDER
          United States Patent and Trademark Office, “RICH DAD” (last accessed       No
  PPP
          March 24, 2019)
 QQQ      Civil Docket for Case #: 1:09-cv-04432-SAS-GWG                             No
 RRR      RDOC – Tigrent Licensing Financial Terms, effective March 16, 2010         Yes
          Memorandum of Understanding for Tax Planning and Financial Reporting       Yes
  SSS     for the period ending December 31, 2009, signed by John Reedy, Tom
          Wheelwright, and Neil Dube
          Letter from James R. Belcher to Tracy L. Zubrod Re: Rich Global, LLC,      Yes
 TTT
          Bankruptcy case 12-20834 and Settlement, dated November 16, 2012
          Outline of Facts Surrounding Rich Global Avoidance Claims from James R. Yes
 UUU
          Belcher to Tracy L. Zubrod, dated April 24, 2014
 VVV      Robert Kiyosaki, The Real Book of Real Estate 145-148 (2009)               No
          Opinion and Order in Learning Annex Holdings, LLC and Learning Annex,      No
 WWW      LLC v. Rich Global, LLC, and Cashflow Technologies, Inc, dated July 11,
          2011
          Email from Philip A. Pearlman to Megan K. Bannigan and Michael Schaper No
 XXX
          Re: Learning Annex, dated December 18, 2018
          Letter from James R. Belcher to Tracy L. Zubrod Re: Rich Global, LLC       Yes
 YYY      Bankruptcy Case 12-20834 Request for Information and Documents, dated
          April 1, 2014
          Email from Sharon Lechter to John Kane Re: Russ Whitney, dated February Yes
 ZZZ
          17, 2006
          Funding E-mails between Philip A. Pearlman, Megan K. Bannigan, and         No
 AAAA
          Michael Schaper – Feb. 14-15, 2019
          Rich Global, LLC Income Statement for the Twelve Months Ending             Yes
 BBBB
          December 31, 2007
 CCCC     BI Capital LLC Balance Sheet December 31, 2007                             Yes
 DDDD     First Amended Verified Derivative Complaint, February 4, 2008              Yes
 EEEE     CD of Video File                                                           Yes
 FFFF     Settlement Agreement and Mutual Release, dated August 27, 2008             Yes
 GGGG     Transcript of Deposition of Sharon Lechter, dated November 19, 2009        Yes
 HHHH     Nevada Secretary of State, Rich Dad Operating Company, LLC                 Yes
  IIII    2009 Cash Payments to the Kiyosakis                                        Yes



                                             7
   Case 12-20834    Doc 414     Filed 03/26/19 Entered 03/26/19 16:46:55             Desc Main
                                 Document     Page 8 of 12



EXHIBIT                                DESCRIPTION                                      SUBJECT TO
                                                                                        PROTECTIVE
                                                                                        ORDER
          Memorandum from Mr. Lotzar to Mr. Peck Re: Rich Dad Education                 Yes
  JJJJ
          Meetings schedule for June 3, 2009-June 5, 2009, dated May 29, 2009
 KKKK     Escrow Account April 2010 to February 2011                                    Yes
          Rich Global, LLC Due (To) From Chart Rich Dad Operating Company,              Yes
 LLLL
          LLC
          License Agreement between Cashflow Technologies Inc. and BI Capital,          Yes
MMMM
          LLC, dated December 1, 2009
 NNNN     Affidavit of Sharon Lechter, dated August 4, 2008                             Yes
          Condensed Transcript of Deposition of Sharon Lechter Vol. 2, dated June       Yes
 OOOO
          26, 2008
 PPPP     Verified Derivative Complaint, dated October 12, 2007                         Yes
          Letter from Sharon Lechter to Kim and Robert Kiyosaki, dated July 18,         Yes
 QQQQ
          2007
 RRRR     E-mail from Anthony Humpage to Jennifer Carper, dated May 29, 2012            Yes
          Letter from Sharon Lechter to Kim and Robert Kiyosaki, dated July 18,         Yes
 SSSS
          2007
          Letter from Neil Dube to Maureen Beyers and David Rosenbaum and               Yes
 TTTT
          attachments thereto, dated March 12, 2008
          Rich Global General Ledger for the Period from January 1, 2009 to             Yes
 UUUU
          December 31, 2009
 VVVV     Two $175,000 Royalty Checks to Robert and Kim Kiyosaki                        Yes
          Wells Fargo Account Transaction and Balance Summary for the Statement         Yes
WWWW
          Period of December 1 2007 to December 31, 2007
          $9,000,000.00 Wire Authorization to the Credit Account of Sharon Lechter,     Yes
 XXXX
          dated September 3, 2008
 YYYY     $755,614.94 Wire Authorization from Kathy Stanton, dated Sept. 3, 2008        Yes
          Letter from Piper Hoskins to Kim Kioysaki, Re: Slight Transfer revision,      Yes
 ZZZZ
          dated December 26, 2008
AAAAA     G/L Transactions Listings, dated June 16, 2014                                Yes
BBBBB     $1,600,000.00 Wire Authorization to Jaimee, dated December 29, 2008           Yes
CCCCC     Intentionally Left Blank                                                      ILB
          Seven Unsecured Promissory Notes from Robert and Kim Kiyosaki to Rich         Yes
DDDDD
          Global, LLC, from January 22, 2009 December 9, 2009


                                               8
   Case 12-20834       Doc 414     Filed 03/26/19 Entered 03/26/19 16:46:55        Desc Main
                                    Document     Page 9 of 12



EXHIBIT                                   DESCRIPTION                                 SUBJECT TO
                                                                                      PROTECTIVE
                                                                                      ORDER
EEEEE       Intentionally Left Blank                                                  ILB
            Robert Kiyosaki, “Rich Dad Isn’t Bankrupt Dad: How Safe Are Your          Yes
 FFFFF
            Assets?,” dated October 12, 2012
            Plaintiff’s Objections and Responses to Defendant Cashflow Technologies   Yes
GGGGG       Inc.’s Requests for Production of Documents to Plaintiff in In re: Rich
            Global, LLC, dated June 6, 2016
HHHHH       Deposition Designations for Lynton Kotzin, dated August 10, 2018          Yes
  IIIII     Deposition Designations for Anthony C. Humpage, dated August 9, 2017      Yes
 JJJJJ      Deposition Designations for James E. May, dated August 8, 2017            Yes
KKKKK       Deposition Designations for Lee M. Kutner, dated August 21, 2007          Yes
LLLLL       Deposition Designations for Sharon Lechter, dated October 16, 2017        Yes
MMMMM       Deposition Designations for Charles W. Lotzar, dated November 10, 2017    Yes
NNNNN       Deposition Designations for Michael R. Sullivan, dated December 4, 2017   Yes
            Deposition Designations for Kim Louise Meyer Kiyosaki, dated December     Yes
OOOOO
            5, 2017
 PPPPP      Deposition Designations for Robert T. Kiyosaki, December 6, 2017          Yes
QQQQQ       Deposition Designations for Neil Dube, dated February 7, 2018             Yes
RRRRR       Deposition Designations for Tracy L. Zubrod, dated February 27, 2018      Yes

                                  LEARNING ANNEX WITNESS LIST

 Learning Annex will call:

          1. Patrick Donovan, formerly of Cordes & Company

 Learning Annex may call:

          2. Lynton Kotzin (through life testimony deposition designation)

          3. Anthony C. Humpage (through deposition designation)

          4. James E. May (through deposition designation)

          5. Lee M. Kutner (through deposition designation)

          6. Sharon Lechter (through deposition designation)


                                                  9
Case 12-20834    Doc 414     Filed 03/26/19 Entered 03/26/19 16:46:55        Desc Main
                             Document      Page 10 of 12


    7. Charles W. Lotzar (through deposition designation)

    8. Michael R. Sullivan (through deposition designation)

    9. Kim Louise Meyer Kiyosaki (through deposition designation)

    10. Robert T. Kiyosaki (through deposition designation)

    11. Neil Dube (through deposition designation)

    12. Tracy L. Zubrod (through live testimony or deposition designation)

    13. Any witness necessary to authenticate documents

    14. Any witness necessary for impeachment or rebuttal

    15. Any witness listed by any other party




                                           10
 Case 12-20834    Doc 414   Filed 03/26/19 Entered 03/26/19 16:46:55   Desc Main
                            Document      Page 11 of 12



Dated: March 26, 2019                Respectfully submitted,

                                     /s/ Michael Schaper

                                     Michael Schaper
                                     Megan K. Bannigan
                                     Debevoise & Plimpton LLP
                                     919 3rd Ave.
                                     New York, NY 10022
                                     Admitted Pro Hac Vice

                                     James R. Belcher
                                     Crowley Fleck PLLP
                                     111 West 2nd Street Suite 220
                                     Casper, WY 82601
                                     Attorneys for Learning Annex
 Case 12-20834       Doc 414     Filed 03/26/19 Entered 03/26/19 16:46:55          Desc Main
                                 Document      Page 12 of 12


                               CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of Learning Annex’s Witness and Exhibit
List for the April 2, 2019 Hearing on the Trustee’s Motion for Settlement was served on March
26, 2019 by the Court’s CM/ECF electronic service an all parties to the settlement agreement,
the Chapter 7 Trustee and the Office of the United States Trustee and copies of all Exhibits were
emailed to all parties to the settlement at the email addresses below.

Philip Pearlman
ppearlman@spencerfane.com

Ronald L. Fano
rfano@spencerfane.com
Attorneys for Chapter 7 Trustee, Tracy Zubrod

Robert A. Shull
rshull@dickinsonwright.com

Theodore J. Hartl
hartlt@ballardspahr.com

Jennifer Salisbury
jsalisbury@markuswilliams.com

Dale Cottam
dale@performance-law.com

Attorneys for Robert and Kim Kiyosaki, Rich Dad Operating Company, LLC, Bi Capital, LLC,
Fast Track, LLC, Pele-Kala Corporation, and Cashflow Technologies, Inc.

The attorneys listed above are shown on the Court’s CM/ECF service list as representing the
parties below their email addresses.


                                            /s/ Michael Schaper
                                            Michael Schaper




                                                2
